Title: To Thomas Jefferson from Levi Lincoln, 7 April 1808
From: Lincoln, Levi
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Worcester April 7th 1808.
                  
                  I cannot deny myself the pleasure of congratulating you on the result of our late election. My motive is to releive you from the possible solicitude, that the numberless misrepresentations, circulated in our federal papers may have excited in your mind on that subject. I know you have more confidence in history, than in political prophecy, especially when the foreteller is inspired with a zeal heated from pursuit. In my last, I told you we had nothing to apprehend from an infamous letter, or from the more infamous use that federalists were making of it. My predictions are verified. The issue of the election is ascertained beyond a doubt. The Republican ticket has prevailed, by a much greater majority, than in the last year. Pickering’s seditious sentiments & Copies of his letter were sowed, much thicker, among us by the enemies to our Government, than were the taxes by the enemy of goodness, among the wheat. The communication of the executive correspondence with Rose & others, in reference to our foreign concerns, will, I trust, effectually eradicate these noxious weeds, and give to the opposition a satiating harvest of disappointment, mortification & disgrace. Federal exertions have been in the extreme. But action & reaction have been equal. Republicanism has indured a severe trial. But is stronger for having been attacked. Thus it gains on its old adversaries, british agents, british emissaries British advocates & the old tories. These are, in this State, who were during our revolution confined to their farms, or persons so hostile to the rebel washington, as to endanger the public safety from being at large; but who recently have been loud in denouncing our national administration for departing from the washington system, in refusing to publish State secrets. It is presumed the tone of clamor is now to be changd to the matter of the communications, or if this cannot be done, they will be made too full, too late or too early, or at any rate, many things will be egregiously wrong & destructive to our country. Such is the hatred of the opposition, that unwilling to be benefited by the systems of those in power, it will endeavour to bequeath its antipathies to futurity—
                  I am Sir with the greatest esteem most respectfully your most obt Sevt
                  
                     Levi Lincoln
                     
                  
               